Title: From George Washington to the Commissioners for the District of Columbia, 8 June 1792
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia June 8th 1792

The bearer of this, Mr James Hoben, was strongly recommended to me by Colo. Laurens and sevral other Gentlemen of So. Carolinia when I was there last year, as a person who had made architecture his study, and was well qualified not only for planning or designing buildings, but to superintend the execution of them. He informs me that he intends to produce plans of the two buildings next month agreeably to the advetisement of the Commissioners, and is now on his way to view the ground on which they are to stand. I have given him this letter of introduction in order that he might have an opportunity of communicating his views & wishes to you, or of obtaining any information necessary for completing the plans. But as I have no knowledge of the man or his talents further than the information which I recd from the Gentlemen in Carolina you must consider this letter merely as a line of introduction for the purposes mentioned. With estem & regard I am Gentlemen Yr most Obed. Se[rvan]t.
